                                                                            1


1                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
2                              TAMPA DIVISION

3

4

5    TERRA WINTHROP,

6                  Plaintiff,

7    vs.                               Case No.:     8:18-cv-1452-T30-AEP

8    CHRIS NOCCO, PASCO
     COUNTY SHERIFF,
9
                   Defendant.
10

11

12
           DEPOSITION OF:                  COL. JEFFREY HARRINGTON
13

14         TAKEN:                          Pursuant to Notice
                                           Instance of Plaintiff
15

16         DATE:                           April 23, 2019

17
           TIME:                           Commencing at 10:02 a.m.
18

19         PLACE:                          Parliamentary Reporting
                                           8520 Government Drive
20                                         New Port Richey, Florida

21
           BEFORE:                         BONNIE L. SOULTS
22                                         Stenographic Court Reporter
                                           and Notary Public - State
23                                         of Florida at Large

24

25




               Parliamentary Reporting, Inc. -- (727) 847-4000
                                                       2

1

2                      APPEARANCES

3

4
             ERIK De L'ETOILE, Esquire
5            De L'Etoile Law Firm, P.A.
             10150 Highland Manor Drive
6            Suite 200
             Tampa, Florida 33610
7

8
                         Attorney for Plaintiff
9

10

11           MATTHEW D. STEFANY, Esquire
             Allen, Norton & Blue, P.A.
12           324 South Hyde Park Avenue
             Suite 225
13           Tampa, Florida 33606

14

15                       Attorney for Defendant

16

17
             ALSO PRESENT:       Terra Winthrop
18

19

20

21

22

23

24

25




     Parliamentary Reporting, Inc. -- (727) 847-4000
                                                                 3

1

2

3                             INDEX

4

5                                                         Page

6

7    Direct Examination by Mr. De L'Etoile                 4

8    Stipulations                                         18

9    Deponent's Signature Page                            19

10   Certificate of Reporter Oath                         21

11   Reporter's Deposition Certificate                    22

12

13

14

15

16                          EXHIBITS

17

18                                                        Page

19

20   Plaintiff's Exhibit 1                                 9

21

22

23

24

25




        Parliamentary Reporting, Inc. -- (727) 847-4000
                                                                              4

1                         COL. JEFFREY HARRINGTON,

2    the Deponent herein, having been first duly sworn, was

3    examined and testified as follows:

4              THE DEPONENT:       I do.

5                             DIRECT EXAMINATION

6    BY MR. De L'ETOILE:

7    Q   Good morning.      Thank you for being here.

8    A   Good morning.

9    Q   Would you mind please stating your name for the

10   Record?

11   A   Jeffrey Edward Harrington.

12   Q   Mr. Harrington, have you ever been deposed before?

13   A   I have.

14   Q   I'm going to just ask you a couple of questions.             I'm

15   not asking you to guess or assume.           If you don't

16   understand what I'm asking, please just let me know that.

17   If you need a break or something, please let me know.             I

18   don't think we're going to be here long enough that you'll

19   need a break, but if you do, just let me know.              And by all

20   means, you can take a break at anytime you want as long as

21   I'm not right in the middle of a question.

22   A   Okay.

23   Q   So just let me know.        Who is your current employer?

24   A   The Pasco County Sheriff's Office.

25   Q   How long have you been employed by them?




               Parliamentary Reporting, Inc. -- (727) 847-4000
                                                                            5

1    A   It will be eight years in October.              And then I had a

2    previous time with the Sheriff's Office back in the early

3    90's.   So it's close to a decade in total.

4    Q   And in between the two times that you worked for the

5    Pasco Sheriff's Office, did you work for any other law

6    enforcement agencies?

7    A   Yes.

8    Q   And who was that?

9    A   The City of New Port Richey and the City of

10   Clearwater.

11   Q   Why did you leave those departments?

12   A   I left New Port Richey originally back in the late

13   90's to go to Clearwater, and then I left Clearwater.             I

14   was separated on probation.          And then I went back to the

15   Sheriff's Office after my time at the New Port Richey

16   Police Department.

17   Q   When you say separated on probation, what do you mean?

18   A   I was a probationary employee, and I received a letter

19   from the City of Clearwater that I had failed to meet

20   probation.

21   Q   Do you know why you failed to meet probation?

22   A   I can speculate, but you'd have to ask them why.

23   Q   Okay.     That's fine.      What is your rank with the Pasco

24   Sheriff's Office?

25   A   I'm the Chief Deputy with a rank of Colonel.




                Parliamentary Reporting, Inc. -- (727) 847-4000
                                                                        6

1    Q   Okay.     And as Chief Deputy, what would your -- what

2    would you say your job responsibilities are?

3    A   I'm responsible for the day to day operations of the

4    Sheriff's Office, so I coordinate with the Sheriff.          And

5    I take his vision and implement it into plans, so that we

6    can accomplish that vision.

7    Q   So as part of those day to day operations, would you

8    say you also make employment decisions on whether to hire

9    or fire or promote any individuals?

10   A   Decisions?

11   Q   Yes, sir.

12   A   No.

13   Q   Who would make the decisions whether or not to hire or

14   terminate someone?

15   A   So hiring decisions are generally made at the Bureau

16   Commander level.       Promotions are made by the Sheriff, and

17   terminations are made by the Sheriff.

18   Q   During your time with the Pasco Sheriff's Office, have

19   you ever been subject to any internal affairs

20   investigations?

21   A   Yes.

22   Q   Do you know what those were for?

23   A   I don't know the content, and I haven't seen the

24   complaint.     But there's one ongoing right now.

25   Q   Have there ever been any findings against you for




                Parliamentary Reporting, Inc. -- (727) 847-4000
                                                                            7

1    conduct unbecoming an officer?

2    A   No.

3    Q   Do you know who made the current allegations against

4    you that you said were ongoing?

5    A   Yes.

6    Q   And do you know who that person is?              Are you able to

7    tell me their name?

8    A   One of them is Anthony Pearn.            One of them is John

9    Horning.     And I don't know specifically if the third

10   person made a complaint specifically against me.

11   Q   And I don't want you to guess.            Have you ever filed

12   any internal affairs complaints against any officers?

13   A   No.

14   Q   Do you know who Miss Terra Winthrop is?

15   A   I do.

16   Q   And how do you know her?

17   A   Over the years, we've had interactions in our

18   profession as law enforcement officers.

19   Q   What would you -- how would you classify your working

20   relationship with her?

21   A   The working relationship, I thought, was fine.

22   Q   Did you ever have any issues with her?

23   A   Personally, no.

24   Q   What about professionally?

25   A   No.




                Parliamentary Reporting, Inc. -- (727) 847-4000
                                                                              8

1    Q   Did you ever witness or hear about any other officers

2    having any issues with her?

3               MR. STEFANY:      I object to the form.           You can

4        answer.

5    BY THE DEPONENT:

6    A   So when you say hear, so in my position as the Chief

7    Deputy or previously as a Bureau Commander, I'd be -- I

8    would be briefed on matters that were taking place.                But

9    the specific reading of complaints or corrective actions

10   against her, I've never read any of the files against

11   Terra.

12   BY MR. De L'ETOILE:

13   Q   Were you ever briefed on any issues with Miss

14   Winthrop?

15   A   Yes, broadly.

16   Q   What issues would those have been?

17   A   So there was an incident with a supervisor, or I think

18   Terra was -- complained about somebody's conduct.                I was

19   made aware of that.        There was an issue at one of the

20   schools.     I was made -- I was briefed about that.             And

21   then there was a subsequent complaint, I believe, against

22   Terra that I became aware of.           And that, in addition to --

23   that was pretty much contemporaneous with the arrest that

24   New Port Richey made.

25   Q   Now, other than being being briefed on these issues,




                Parliamentary Reporting, Inc. -- (727) 847-4000
                                                                           9

1    did you take any part in any investigations?

2    A   No.

3    Q   Did you make any determinations on punishment?

4    A   No.

5    Q   From your experience at the Pasco Sheriff's Office, do

6    you feel like female officers get promoted at the same

7    rate as male officers?

8    A   I do.

9    Q   How many female officers would you estimate are in

10   supervisory capacities at the Pasco Sheriff's Office?

11             MR. STEFANY:      I object to the form.           You can

12       answer.

13   BY THE DEPONENT:

14   A   Supervisory roles?        So you're taking about a

15   significant number of personnel.           I can't calculate that

16   right here.    We have close to fifteen hundred members, and

17   we have a number of Bureau Commanders and supervisors that

18   are female.    But the number and the proportion, I don't

19   know.

20   BY MR. De L'ETOILE:

21   Q   Okay.    I'm going to show you Plaintiff's Exhibit 1.

22   (Whereupon, Plaintiff's Exhibit Number 1 was marked for

23   identification by the Court Reporter.)

24   BY MR. De L'ETOILE:

25   Q   What I'm going to reference is the e-mail that starts




               Parliamentary Reporting, Inc. -- (727) 847-4000
                                                                              10

1    on the bottom half of the page, and I guess is just on the

2    top half of the -- the top two lines of the second page.

3    Have you ever seen this e-mail before?

4    A   Yes.

5    Q   Do you remember about when you saw it?

6    A   Yes.

7    Q   When was that?

8    A   Yesterday.

9    Q   So before yesterday, you had never seen this e-mail

10   before?

11   A   No.

12   Q   In this e-mail -- this is an e-mail from Miss Winthrop

13   to Justin Smith, James Law and Michael Jenkins.              The three

14   of them are Pasco Sheriff's officers?

15   A   Yes.

16   Q   After reading what was in this e-mail yesterday, had

17   you been aware of any of the issues in this e-mail

18   previously?

19   A   So I didn't even read the whole thing.               So I became

20   aware of it yesterday, and I didn't even read the entire

21   e-mail in its totality.         So I don't know exactly what the

22   content is.

23   Q   Okay.     Well, I can give you a few minutes to read it.

24   It's not long.      It's just the bottom half of the page

25   there.




                Parliamentary Reporting, Inc. -- (727) 847-4000
                                                                             11

1    A   Okay.    I've read it.

2    Q   So prior to reading this e-mail, the issues that Terra

3    is describing in here, did you have any knowledge of this

4    personal issue that she was experiencing?

5              MR. STEFANY:      I object to the form.           You can

6        answer.

7    BY THE DEPONENT:

8    A   That part of it, no.

9    BY MR. De L'ETOILE:

10   Q   Did you personally have any conversations with anyone

11   at the New Port Richey Police Department regarding Miss

12   Winthrop?

13   A   No.

14   Q   Do you know who at the Pasco Sheriff's Office would

15   coordinate with the New Port Richey Police Department

16   regarding an arrest of an officer?

17   A   So that's -- that's hypothetical.            It would depend on

18   the circumstance.      We've had a circumstance where the

19   Chief has called me and told me about an arrest.               And so

20   I don't recall ever talking to the Chief about this

21   particular matter.       And so I remember talking to the Chief

22   about other issues.       But I don't know how we became, as an

23   organization, aware of what New Port Richey was doing.

24   Q   Do you know who within the Pasco Sheriff's Office made

25   the decision to terminate Miss Winthrop's employment?




               Parliamentary Reporting, Inc. -- (727) 847-4000
                                                                         12

1    A   Yes.

2    Q   Who made that decision?

3    A   The Sheriff.

4    Q   Do you know, from your knowledge, who the Sheriff

5    consulted to make that decision?

6    A   There was no consultation.

7    Q   So do you know why he made the decision to terminate

8    her?

9    A   It was based on the fact that it was an arrest, and it

10   was a domestic violence in nature.

11   Q   Does the Pasco Sheriff's Office have a policy to

12   terminate any employees who are arrested for a domestic

13   violence?

14   A   So we look at each case on a case by case, what the

15   totality of the fact pattern is.            So a policy, per se?

16   Nothing written.       But I don't know of anybody who has ever

17   been arrested for a domestic violence who was not

18   terminated.

19   Q   Do you know, does the Pasco Sheriff's Office make any

20   determinations based on whether or not somebody is

21   actually convicted?

22   A   That is a part of the decision making process.           It's

23   the fact -- the trigger event would be the arrest.

24   Q   So even if the person is completely innocent, just

25   because they were arrested, they would still be




                Parliamentary Reporting, Inc. -- (727) 847-4000
                                                                          13

1    terminated?

2             MR. STEFANY:      I object to the form.           You can

3        answer.

4    BY THE DEPONENT:

5    A   In matters of a domestic violence, nobody -- I don't

6    know of anybody that's not been arrested.

7    BY MR. De L'ETOILE:

8    Q   Meaning someone who had a complaint made against them

9    not get arrested?

10   A   So if there was probable cause to support an arrest,

11   and they were, in fact, arrested, I can't think of any

12   Deputy Sheriffs or employees that meet that criteria that

13   were not arrested.

14   Q   Other than a domestic violence, is there any other, I

15   guess, crimes that if somebody was arrested for, that they

16   would automatically be terminated?

17   A   So the termination component, that's -- that's within

18   the purview of the Sheriff.        And so we've taken an

19   approach that each case is looked at on a case by case

20   circumstance -- what the charge is, and what the totality

21   of the circumstance is.

22   Q   So do you know who would prep or brief the Sheriff on

23   a particular case, since it's made on a case by case

24   basis?

25   A   I would.




              Parliamentary Reporting, Inc. -- (727) 847-4000
                                                                              14

1    Q   So did you brief the Sheriff in regards to Miss

2    Winthrop?

3    A   Yes.

4    Q   And based upon your brief of the events is when the

5    Sheriff made the decision to terminate her?

6    A   Correct.

7    Q   Do you know if anyone at the Pasco Sheriff's Office

8    spoke to Miss Winthrop prior to her arrest to get her side

9    of the story?

10   A   I don't know that anybody did.

11   Q   Is that something that's ever done by the Pasco

12   Sheriff's Office?       If they learn of allegations regarding

13   a possible arrest, do you ever reach out to your officer?

14   A   Prior to the execution of an arrest?

15   Q   Right.     So in this case -- I'm sorry.            That was kind

16   of a confusing question.         In this case, Miss Winthrop had

17   made her supervisors aware that a complaint had been made.

18   And so with this knowledge, I'm just wondering, normally

19   would the Sheriff's Office ever speak to their own

20   employee first?

21   A   So on this -- so on this fact pattern, I see no reason

22   to have a conversation.         There is nothing in the fact

23   pattern that would make us talk to an employee.              And so in

24   this matter, no, I wouldn't see that we talked to her.

25   Q   Who at the Sheriff's Office would put together




                Parliamentary Reporting, Inc. -- (727) 847-4000
                                                                             15

1    termination paperwork?

2    A   H.R.

3    Q   And that's something that the Sheriff would direct

4    them to do, or is that something that you would direct

5    them to do?

6    A   Generally, it would be me.           So I'd have a conversation

7    with the Sheriff and receive direction from him.             And then

8    we'd call H.R., and tell them to direct -- or to draft up

9    a letter.

10   Q   Do you know, is that what happened in this case?

11   A   Yes.

12   Q   Do you know if anyone from the Pasco Sheriff's Office

13   asked the New Port Richey Police Department to hold off on

14   the arrest until the termination paperwork was ready?

15   A   I don't know that.

16   Q   So in this case, you're not aware who coordinated

17   between the Pasco Sheriff's Office and the New Port Richey

18   Police Department?

19   A   No.

20   Q   Do you know who would have directed Officers Coker and

21   Barrington to bring the termination paperwork directly to

22   Miss Winthrop?

23   A   I don't know specifically.           Generally our process is,

24   we get the letter.        And I would call the Bureau Commander

25   that's involved that the member works for and direct them




                Parliamentary Reporting, Inc. -- (727) 847-4000
                                                                          16

1    to execute the service.        How they execute it is up to

2    them.

3              MR. De L'ETOILE:        If you guys can give us just a

4        second?    We're going to step outside real quick and

5        have a quick conversation.

6              MR. STEFANY:      Sure.

7    (Whereupon, a brief recess was held.)

8    BY MR. De L'ETOILE:

9    Q   Just a couple last questions.           You indicated that you

10   briefed the Sheriff on the incident that led to the

11   termination.     Who briefed you on the facts?

12   A   I don't specifically recall.           And the briefing was

13   more of a statement of fact, as opposed to a facts and

14   circumstances information brief.           It was a statement of

15   something along the lines of Terra Winthrop was arrested

16   by the New Port Richey Police Department.

17   Q   And you're not sure who provided that to you?

18   A   I don't specifically recall.

19   Q   Do you know what information was given to you?

20   A   That Terra had been arrested by the New Port Richey

21   Police Department for a domestic violence.

22   Q   No other information regarding surrounding that

23   arrest --

24   A   No.

25   Q   -- or who made the complaint?




               Parliamentary Reporting, Inc. -- (727) 847-4000
                                                                           17

1    A   The complainant may have been discussed.                I don't

2    specifically recall.

3    Q   And so the discussion with the Sheriff focused solely

4    on the fact that an arrest had been made for a domestic

5    violence, and that was essentially it?

6    A   Correct.

7    Q   Was anything else regarding Terra's employment

8    discussed with the Sheriff?

9    A   As far as?

10   Q   Any other incidents, or any other aspects of her

11   employment?

12   A   No.   No, the arrest was the trigger event.

13             MR. De L'ETOILE:        I have no further questions for

14       you today.

15             MR. STEFANY:      No questions.

16             THE DEPONENT:       Read.

17   (Whereupon, a discussion was held off the Record.)

18             MR. De L'ETOILE:        I'll order, yes.

19             MR. STEFANY:      I'll take a copy, sure.

20   (Whereupon, the deposition was concluded at 10:29 a.m.)

21

22

23

24

25




               Parliamentary Reporting, Inc. -- (727) 847-4000
                                                                 18

1

2

3

4                                STIPULATION

5

6    It was hereby stipulated and agreed, by and between

7    counsel present at this deposition and the deponent,

8    that the reading and signing of the deposition be not

9    waived.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




               Parliamentary Reporting, Inc. -- (727) 847-4000
                                                                          19

1               IN THE UNITED STATES DISTRICT COURT

2                FOR THE MIDDLE DISTRICT OF FLORIDA

3                             TAMPA DIVISION

4

5    TERRA WINTHROP,

6

7              Plaintiff,

8    vs.                             Case No.:     8:18-cv-1452-T30-AEP

9

10   CHRIS NOCCO, PASCO

11   COUNTY SHERIFF,

12

13             Defendant.

14

15

16                      DEPONENT SIGNATURE PAGE

17

18           I HAVE READ THE FOREGOING TRANSCRIPTION OF MY

19   DEPOSITION, PAGE 4 THROUGH 17, AND HEREBY SUBSCRIBE TO

20   THE FOREGOING DEPOSITION, SAID SUBSCRIPTION TO INCLUDE

21   ANY CORRECTIONS AND/OR AMENDMENTS HERETO.

22

23

24                             ________________________________

25                             COL. JEFFREY HARRINGTON




             Parliamentary Reporting, Inc. -- (727) 847-4000
                                                               20

1    PAGE   LINE      CORRECTED TO READ AS FOLLOWS:

2    _______ _______ _______________________________________

3    _______ _______ _______________________________________

4    _______ _______ _______________________________________

5    _______ _______ _______________________________________

6    _______ _______ _______________________________________

7    _______ _______ _______________________________________

8    _______ _______ _______________________________________

9    _______ _______ _______________________________________

10   _______ _______ _______________________________________

11   _______ _______ _______________________________________

12   _______ _______ _______________________________________

13   _______ _______ _______________________________________

14   _______ _______ _______________________________________

15   _______ _______ _______________________________________

16   _______ _______ _______________________________________

17   _______ _______ _______________________________________

18   _______ _______ _______________________________________

19   _______ _______ _______________________________________

20   _______ _______ _______________________________________

21   _______ _______ _______________________________________

22   _______ _______ _______________________________________

23   _______ _______ _______________________________________

24   _______ _______ _______________________________________

25




             Parliamentary Reporting, Inc. -- (727) 847-4000
                                                                  21

1                    CERTIFICATE OF REPORTER OATH
2
3    STATE OF FLORIDA
4    COUNTY OF PASCO
5
6
7            I, the undersigned authority, hereby certify that
8    the witness named herein personally appeared before me and
9    was duly sworn.
10
11           WITNESS my hand and official seal this 26th day
12   of April, 2019.
13
14
15
16
17


18             BONNIE L. SOULTS
19             Notary Public - State of Florida
20             My Commission No.:        GG 048520
21             Expires:     01-01-2021
22
23



24
25




             Parliamentary Reporting, Inc. -- (727) 847-4000
                                                                                                     22

                                   1                REPORTER'S DEPOSITION CERTIFICATE
                                   2    STATE OF FLORIDA
                                   3    COUNTY OF PASCO
                                   4            I, BONNIE L. SOULTS, Court Reporter, Notary
                                   5    Public in and for the State of Florida at large, hereby
                                   6    certify that the witness appeared before me for the taking
                                   7    of the foregoing deposition, and that I was authorized to
                                   8    and did stenographically and electronically report the
                                   9    deposition; and that the transcript is a true and complete
                                   10   record of my stenographic notes and recordings thereof.
                                   11           I FURTHER CERTIFY that I am neither an attorney
                                   12   nor counsel for the parties to this cause nor a relative
                                   13   or employee of any attorney or party connected with this
                                   14   litigation, nor am I financially interested in the outcome
                                   15   of this action.
                                   16           DATED this 26th day of April, 2019, at New Port
                                   17   Richey, Pasco County, Florida.
                                   18
                                   19
                                   20


                                   21             BONNIE L. SOULTS
                                   22             Notary Public - State of Florida
                                   23             My Commission No.:        GG 048520
                                   24             Expires:     01-01-2021
                                   25




                                                Parliamentary Reporting, Inc. -- (727) 847-4000


Powered by TCPDF (www.tcpdf.org)
